DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Janick on 05/05/2022.
The application has been amended as follows:
Claim 36 (Currently Amended). A sealed ant bait pack comprising: a sealed container having a single tab at a front end of said container that is removable to reveal an access opening into the sealed container, said sealed container being sealed other than at the access opening when the tab is removed; said sealed container having a bottom portion with a bait well and a plurality of bait holding reservoirs formed therein, said plurality of reservoirs including a first pair of reservoirs and a second pair of reservoirs, said first and second pairs of bait reservoirs and said bait well being in liquid flow communication with one another via a plurality of channels; and a quantity of liquid ant bait held in the bait well and in each of said reservoirs, the liquid bait flowing into and through said channels to be distributed between the primary bait well and the first and second pairs of reservoirs to reach equilibrium when the bait pack is full and positioned for use and, as the liquid bait within the bait pack is consumed during use of the bait pack, liquid bait held within the channels flowing into and being retained within at least one of the primary bait well and the first and second pairs of reservoirs, the liquid bait retained in a first reservoir of each of the first and second pairs of reservoirs is separated from the liquid bait retained in a second reservoir of each of the first and second pairs of reservoirs in a lateral direction of the sealed container, wherein the first reservoirs and the second reservoirs are separated from one another between the bait well and the access opening by a dry elevated wall extending in a longitudinal direction of the sealed container.
Claim 38 (Canceled). 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 20-26, 28-37, 39-40  are allowed. 
Sirago et al. (US 3713779) discloses a sealed container comprising an arrangement between a plurality of reservoirs in communication with one another and with a primary liquid holder. Pettigrew et al. (US 2008/0313952) discloses a sealed container comprising a reservoir for holding a treating substance to be released through an opening. Clark et al. (US 2003/0014903) discloses a sealed container for holding ant bait comprising a bait well in communication with a pair reservoirs. The prior arts of record fail to teach or render obvious a plurality of dry platform areas between and separating the reservoirs, said dry platform areas having a generally flat surface that is above a level of the liquid bait held in said reservoirs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643